Title: From George Washington to James McHenry, 12 September 1782
From: Washington, George
To: McHenry, James


                        
                            My dear Sir,Verplanks point 12th Sepr 1782
                        
                        I am pained to find by your Letter of the 30th Ulto, that you cannot get rid of your fever. Try change of Air—come to the Camp—Any thing to remove a disorder which seems to pursue you with unabating obstinacy, & may, if suffered to run on you any longer, become too powerful for Medicine.The Army has at length taken the Field, and is Encamped at this place; waiting a junction with the French Corps; which will, I expect, take effect in the course of this week.Our prospect of Peace is vanishing—The death of the Marquis of Rockingham has given a shock to the New Administration, & disordered its whole System. Fox, Burke, Lord John Cavendish Lord Keppel (and I believe others) have left it; Earl Shelburne takes the lead as first Lord of the Treasury; to which office he was appointed by the King, in the instant the vacancy happened by the death of Lord Rockingham. This Nobleman—Lord Shelburne I mean—declares that, the Sun of Great Britain will set, the moment American Independency is acknowledged—and that no Man has ever heard him give an assent to the measure. On the other hand, the Duke of Richmond asserts, that the Ministry, of which Lord Shelburne is one, came into Office pledged to each other, and upon the Express condition that America should be declared Independent. that he will watch him; & the moment he finds him departing therefrom, he will quit Administration, and give it every opposition in his power. That the King will push the War as long as the Nation will find Men or Money, admits not of a doubt in my Mind. The whole tenor of his conduct, as well as his last Proroguing Speech on the 11th of July, plainly indicate it; & shews in a clear point of view the impolicy of relaxation on our parts. If we are wise, let us prepare for the worst—there is nothing which will so soon produce a speedy & honorable Peace as a State of preparation for War, and we must either do this, or lay our Acct for a patched up inglorious Peace, after all the Toil, Blood, & treasure we have spent. This has been my uniform opinion, a doctrine I have endeavoured, amidst the torrent of expectation of an approaching Peace to inculcate; the event, I am sure, will Justify me in it. With much truth I am Dr Sir Yr Affecte Hble Servt
                        
                            Go: Washington
                        
                    